internal_revenue_service number release date index number ------------------------------ ------------------------- -------------------------------------- ---------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ---------------- telephone number -------------------- refer reply to cc ita b07 plr-137145-14 date april re request for extension of time to make elections to use the alternative_depreciation_system and not to deduct the additional first year depreciation legend taxpayer ---------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------ city ------------------ country ------------------------------ year year year year year ------ ------ ------ ------ ------ x ---------- dear ------------ plr-137145-14 this letter responds to a letter dated date and supplemental correspondence submitted on behalf of taxpayer requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the following two regulatory elections the election under sec_168 of the internal_revenue_code to use the alternative_depreciation_system under sec_168 ads for nonresidential_real_property and qualified_leasehold_improvement_property placed_in_service in certain taxable years and the election under sec_168 or under sec_1_168_k_-1 of the income_tax regulations not to deduct the additional first year depreciation for all classes of qualified_property or 50-percent bonus_depreciation property as applicable placed_in_service in certain taxable years facts taxpayer represents that the facts are as follows taxpayer is a x corporation maintains executive offices in city and is incorporated under the laws of the country taxpayer files federal_income_tax returns on a calendar_year basis and uses an accrual_method of accounting during year and year but before date taxpayer placed_in_service nonresidential_real_property that also is qualified_leasehold_improvement_property as defined in sec_168 for purposes of sec_168 during year and year but after date taxpayer placed_in_service qualified_leasehold_improvement_property as defined in sec_168 that also is qualified_leasehold_improvement_property as defined in sec_168 for purposes of sec_168 none of these properties are described in sec_168 through d on its timely filed federal_income_tax returns for the year year and year taxable years taxpayer claimed depreciation for these properties as though it had made an election under sec_168 to use the ads however taxpayer inadvertently failed to attach the election statement to use the ads for such properties to its federal_income_tax returns for the year year and year taxable years taxpayer placed_in_service qualified_property as defined in sec_168 or percent bonus_depreciation property as defined in sec_168 as in effect prior to the date of enactment of the economic stimulus act of as applicable during year year year and year such property includes the aforementioned qualified_leasehold_improvement_property on its timely filed federal_income_tax returns for the year year year and year taxable years taxpayer did not claim the additional first year depreciation under sec_168 or sec_168 as in effect prior to the date of enactment of the economic stimulus act of as applicable with respect to any qualified_property or 50-percent bonus_depreciation property as applicable placed_in_service during each of these taxable years however taxpayer inadvertently failed to attach the election statement not to deduct the additional first year depreciation for such plr-137145-14 property to its federal_income_tax returns for the year year year and year taxable years the period of limitations on assessment under sec_6501 has expired for the year year year year and year taxable years taxpayer has filed its federal_income_tax returns for the year year year year and year taxable years and for all subsequent taxable years as if taxpayer had made timely the aforementioned elections to use the ads and not to deduct the additional first year depreciation taxpayer has disposed of some of the property subject_to this ruling_request for such disposed property for which taxpayer recognized gain_or_loss taxpayer reduced the basis of such property for the greater of the allowed_or_allowable depreciation as if such elections had been made timely by taxpayer further the tax provision in taxpayer’s financial statements for the taxable years at issue was calculated on the basis that taxpayer had made timely the aforementioned elections to use the ads and not to deduct the additional first year depreciation rulings requested taxpayer requests an extension of time pursuant sec_301_9100-3 to make the following elections an election under sec_168 to use the ads for the nonresidential_real_property placed_in_service in year and year but before date that also is qualified_leasehold_improvement_property for purposes of sec_168 an election under sec_168 to use the ads for the qualified_leasehold_improvement_property placed_in_service in year and year but after date and an election under sec_168 or sec_1_168_k_-1 as applicable to not deduct the additional first year depreciation provided by sec_168 for all classes of qualified_property or 50-percent bonus_depreciation property as applicable placed_in_service in year year year and year law and analysis sec_167 provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in taxpayer’s trade_or_business the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 sec_168 prescribes two methods_of_accounting for determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the ads in the case of any property to which an election under sec_168 applies plr-137145-14 sec_168 provides that the depreciation deduction provided by sec_167 is determined under the ads pursuant to sec_168 the ads is depreciation determined by using the straight_line method without regard to salvage_value the applicable convention determined under sec_168 and a recovery_period determined under the table prescribed in sec_168 or under the special rules provided in sec_168 for nonresidential_real_property the recovery_period under the ads i sec_40 years pursuant to the table in sec_168 qualified_leasehold_improvement_property as defined in sec_168 placed_in_service after date is classified as 15-year_property pursuant to sec_168 and consequently its recovery_period under the ads i sec_39 years pursuant to the table in sec_168 sec_168 permits a taxpayer to elect for any class of property for any taxable_year to use the ads for determining depreciation for all property in that class placed_in_service during that taxable_year however in the case of nonresidential_real_property the election is made separately with respect to each property once made an election to use ads is irrevocable accordingly in the case of the nonresidential_real_property placed_in_service by taxpayer in year and year but before date that also is qualified_leasehold_improvement_property as defined in sec_168 for purposes of sec_168 the election under sec_168 is made separately for each such property further in the case of the qualified_leasehold_improvement_property as defined in sec_168 placed_in_service in year and year but after date the election under sec_168 applies to all 15-year_property placed_in_service by taxpayer during the year and year taxable years sec_301_9100-7t provides that the election under sec_168 must be made for the taxable_year in which the property is placed_in_service sec_301 7t a i further provides that this election must be made by the due_date including extensions of the tax_return for the taxable_year for which the election is to be effective sec_301_9100-7t provides that the election under sec_168 is made by attaching a statement to the tax_return for the taxable_year for which the election is to be effective sec_168 provides a 50-percent additional first year depreciation deduction in the placed-in-service year for qualified_property acquired by a taxpayer after date and before date or acquired after date and generally before date and placed_in_service by the taxpayer generally before date prior to the economic stimulus act of sec_168 provided a 30-percent additional first year depreciation deduction in the placed-in-service year for qualified_property acquired by a taxpayer after date and generally before date and placed_in_service by the taxpayer generally before january plr-137145-14 and sec_168 provided a 50-percent additional first year depreciation deduction in the placed-in-service year for 50-percent bonus_depreciation property acquired by a taxpayer after date and generally before date and placed_in_service by the taxpayer generally before date sec_168 defines qualified_property subject_to certain exceptions and additions as including macrs_property with a recovery_period of years or less and property that is qualified_leasehold_improvement_property as defined in sec_168 and sec_1_168_k_-1 prior to the economic stimulus act of sec_168 provided a similar definition for 50-percent bonus_depreciation property see also sec_1 k - b i sec_168 provides that qualified_property does not include any property to which the ads applies but determined without regard to the election into the ads provided by sec_167 prior to the economic stimulus act of sec_168 provided a similar rule for 50-bonus depreciation property see also sec_1 k - b ii a and k -1 b ii b sec_168 provides that a taxpayer may elect not to deduct the additional first year depreciation for any class of property placed_in_service during the taxable_year sec_1_168_k_-1 provides that for any class of property that is 50-percent bonus_depreciation property placed_in_service during the taxable_year a taxpayer may elect a to deduct the 30-percent instead of the 50-percent additional first year depreciation or b not to deduct both the 30-percent and the 50-percent additional first year depreciation the term class of property is defined in sec_1_168_k_-1 as meaning in relevant part generally each class of property described in sec_168 for example year property or qualified_leasehold_improvement_property as defined in sec_1 k - c and depreciated under sec_168 see section dollar_figure of revproc_2008_54 2008_2_cb_722 and section dollar_figure of revproc_2011_26 i r b pincite rules similar to the rules in sec_1_168_k_-1 for qualified_property or for 30-percent additional first year depreciation deduction apply for purposes of sec_168 as currently in effect sec_1_168_k_-1 provides that the election not to deduct the additional first year depreciation for a class of property applies to all qualified_property or percent bonus_depreciation property as applicable that is in that class of property and placed_in_service in the same taxable_year sec_1_168_k_-1 provides that the election not to deduct the additional first year depreciation must be made by the due_date including extensions of the federal tax_return for the taxable_year in which the property is placed_in_service by the taxpayer plr-137145-14 sec_1_168_k_-1 provides that the election not to deduct the additional first year depreciation must be made in the manner prescribed on form_4562 depreciation and amortization and its instructions the instructions to form_4562 for the year year year and year taxable years provided that the election not to deduct the additional first year depreciation is made by attaching a statement to the taxpayer's timely filed tax_return including extensions indicating that the taxpayer is electing not to deduct the additional first year depreciation and the class of property for which the taxpayer is making the election under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in relevant part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied provided that as of the beginning of the first open_year the adjusted_basis of the nonresidential_real_property placed_in_service in year and year but before date that also is qualified_leasehold_improvement_property as defined in sec_168 for purposes of sec_168 reflects the reduction in basis for the greater of the depreciation allowed_or_allowable in the closed_year s had the election under sec_168 to use the ads for such property been made timely by taxpayer the adjusted_basis of all 15-year_property placed_in_service in year and year including the qualified_leasehold_improvement_property as defined in sec_168 placed_in_service in year and year but after date reflects the reduction in basis for the greater of the plr-137145-14 depreciation allowed_or_allowable in the closed_year s had the election under sec_168 to use the ads for such property been made timely by taxpayer and the adjusted_basis of any qualified_property or 50-percent bonus_depreciation property as applicable placed_in_service in year year year and year reflects the reduction in basis for the greater of the depreciation allowed_or_allowable in the closed_year s had the election under sec_168 or sec_1_168_k_-1 as applicable not to deduct the additional first year depreciation for such property been made timely by taxpayer taxpayer is granted calendar days from the date of this letter_ruling to make the elections under sec_168 to use the ads for the nonresidential_real_property placed_in_service in year and year but before date that also is qualified_leasehold_improvement_property as defined in sec_168 for purposes of sec_168 under sec_168 to use the ads for 15-year_property placed_in_service in year and year including the qualified_leasehold_improvement_property as defined in sec_168 placed_in_service in year and year but after date and under sec_168 or sec_1_168_k_-1 as applicable to not deduct the additional first year depreciation provided by sec_168 for all classes of qualified_property or 50-percent bonus_depreciation property as applicable placed_in_service in year year year and year because the year year year year and year taxable years are closed by the period of limitations on assessment under sec_6501 taxpayer must make these elections by filing with the irs service_center s where taxpayer filed its original federal_income_tax returns for such taxable years a copy of this letter_ruling and a statement indicating that taxpayer is making the aforementioned elections except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code including other subsections of sec_168 specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service by taxpayer in year year year year or year is eligible for the additional first year depreciation deduction provided by sec_168 or is required to use the ads pursuant to sec_168 through d in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the appropriate operating division director plr-137145-14 the letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely kathleen reed kathleen reed branch chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110
